Exhibit 10.4

SECONDMENT AGREEMENT

THIS SECONDMENT AGREEMENT (this “Agreement”), dated as of the 5th day of August,
2014, is by and among GlobalSantaFe Offshore Services Inc., a Cayman Islands
exempted company (“GSFOS”), Transocean International Resources Limited, a
Brittish Virgin Islands company (“TIRL”), Transocean Deepwater Inc., a Delaware
corporation (“TDI” and together with GSFOS and TIRL, “Transocean”), and
Transocean Partners LLC, a Marshall Islands limited liability company (the
“Company”).

RECITALS

WHEREAS, Transocean agrees to second certain personnel as may be amended from
time to time to the Company;

WHEREAS, the Company agrees to accept the secondment of such personnel;

WHEREAS, the personnel provided will be under the day to day control and
management of the Company; and

WHEREAS, the seconded employees will remain on the payroll and benefit plans of
Transocean.

AGREEMENT:

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements set forth herein, the parties hereto agree as follows:

Section 1.1 Secondment.

(a) Employment. From the Effective Date of this Agreement until such time as the
Agreement is terminated by either party on 90 days advance written notice (the
“Secondment Period”), Transocean will maintain the employee(s) listed on Exhibit
A (the “Seconded Employees”) on its payroll. The Seconded Employees will be
under the day to day management and control of the Company during the time that
they are seconded to the Company.

(b) Removal of Seconded Employees. In the event that the Company determines that
the Seconded Employee is no longer needed or the person voluntarily terminates
his employment, the Company will give Transocean five business days’ advance
written notice, to the extent practicable under the circumstances, that such
person shall cease to be seconded to the Company and shall cease to be a
Seconded Employee. Upon a person ceasing to be a Seconded Employee pursuant to
this Section 1.1(b), the obligation of Transocean under this Agreement to
maintain such person on its payroll or cause such person to be maintained on the
payroll of Transocean shall cease and the person shall be deemed to be removed
from Exhibit A. If a person is no longer a Seconded Employee and continues to
perform services on behalf of Transocean, the Company obligation under this
Agreement to reimburse costs and expenses for such person under Section 1.3
shall cease. With respect to any person who is removed from the group of
Seconded Employees prior to the end of the Secondment Period at the request of
the



--------------------------------------------------------------------------------

Company, the Company agrees to pay Transocean an amount equal to the product of
(i) the cash severance costs (including statutory end of service benefits) paid
to such person by Transocean and (ii) a fraction, the numerator of which is the
number of days the person was a Seconded Employee and the denominator of which
is the total number of days the person was a Transocean employee, including as a
Seconded Employee.

(c) Addition of Seconded Employees. Additional individuals may be designated as
Seconded Employees, or allocations of time for Seconded Employees may be
adjusted at the mutual agreement of Transocean and the Company, or the designee
of each, upon which agreement each such individual shall be deemed to be added
to Exhibit A.

(d) Obligations with Respect to former Seconded Employees. Individuals may be
added or removed from Exhibit A from time to time as provided in Section 1.1(b)
or 1.1(c); provided, that those rights and obligations of Transocean and the
Company under this Agreement which relate to individuals who are at one time
identified on Exhibit A as Seconded Employees and later removed from Exhibit A,
to the extent that such rights and obligations accrued during the period of such
individual’s secondment pursuant to this Agreement, will survive the removal of
such individual from Exhibit A to the extent necessary to enforce such rights
and obligations.

Section 1.2 Welfare and Pension Benefits. During the Secondment Period,
Transocean shall continue to provide, or cause to be provided, to each Seconded
Employee all benefits currently provided by Transocean to such employees,
without increase or decrease in the level of benefits provided except such
increases or decreases as are generally applicable to similarly situated
employees of Transocean. To the extent required by the applicable plans,
Transocean or its insurers shall be responsible for all claims incurred prior to
or during the Secondment Period under any benefit program maintained by
Transocean to provide medical, dental, life and disability insurance coverage
for the Seconded Employees employed by Transocean and their eligible dependents.

Section 1.3 Reimbursement of Costs and Expenses.

(a) Secondment Period Costs and Expenses. The Company agrees that it shall pay
Transocean or its designees the actual gross payroll costs allocable to the
Seconded Employees during such Seconded Employees’ secondment pursuant to this
Agreement, pro rata in proportion to the time allocated to the Company by the
Seconded Employees during such Seconded Employees’ secondment pursuant to this
Agreement, including base pay, any incentive compensation and any benefits costs
(the “Gross Payroll”). In addition, the Company shall pay Transocean or its
designee the sum of the following amounts:

(i) Reimbursement for Federal and State unemployment tax (if applicable), and
Transocean’s portion of Social Security taxes under the Federal Insurance
Contributions Act (and any foreign equivalents of such taxes) applicable to the
Gross Payroll, as well as all direct and indirect benefits costs reasonably
determined by the parties to be allocable to the Secondment Period.

 

2



--------------------------------------------------------------------------------

(ii) The cost of workers compensation coverage, including any out-of-pocket
claims, allocable to the Secondment Period.

(iii) Severance costs for removed Seconded Employees as described in
Section 1.1(b).

(b) Transfer Taxes. The Company shall be responsible for and shall indemnify and
hold harmless Transocean against all excise, sales, use, transfer, stamp,
documentary, filing, recordation and other similar taxes, and any value added,
goods and services or similar recoverable indirect and other similar taxes
(“Transfer Taxes”) imposed on or assessed as a result of the secondment of the
Seconded Employees. Transocean shall provide to the Company evidence of the
remittance of the amount of such Transfer Taxes to the relevant governmental
authority, including, without limitation, copies of any tax returns remitting
such amount. The parties shall cooperate and take all commercially reasonable
actions to minimize Transfer Taxes imposed on payments made pursuant to this
Agreement.

(c) Payment. Transocean shall invoice the Company after the end of each fiscal
quarter, in arrears, for all amounts payable to Transocean pursuant to
Section 1.3(a). The total amount payable by the Company to Transocean or its
designees pursuant to Section 1.3(a) shall be paid within 60 days following
receipt by the Company of a detailed written statement therefor. The Company
shall have the right, at the Company’s sole cost and expense, to audit
Transocean’s books and records with respect to all costs and expenses payable by
the Company to Transocean pursuant to Section 1.3(a), and Transocean shall
provide or cause to be provided to the Company access to the relevant books and
records of Transocean at reasonable times following reasonable notice and shall
enable the Company to make copies of all relevant documents.

Section 1.4 Indemnification. Subject to the Company’s responsibility to make
payment to Transocean pursuant to Section 1.3(a), Transocean agrees to indemnify
and hold harmless the Company and its affiliates (other than Transocean)
harmless from and against all liability, loss, expense or cost which may arise
from any failure by Transocean to carry out its duties for the payment of any
payroll, costs and expenses for Seconded Employees or the provision of the
employee benefits related thereto, as set forth in this Agreement. The Company
will indemnify and hold Transocean and its affiliates harmless from and against
all liability, loss, expense or cost which may arise from events occurring on or
after the Effective Date with respect to the Seconded Employees, except to the
extent caused by the Seconded Employees’ gross negligence, willful misconduct or
fraud.

Section 1.5 Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns. Nothing expressed or implied in this Agreement
is intended to or shall be construed to give any person other than the parties
to this Agreement or their respective successors or permitted assigns any legal
or equitable right, remedy or claim under or in respect of this Agreement, it
being the intention of the parties to this Agreement that this Agreement shall
be for the sole and exclusive benefit of such parties or such successors or
permitted assigns and for the benefit of no other person.

 

3



--------------------------------------------------------------------------------

Section 1.6 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF ENGLAND AND WALES EXCLUDING CONFLICTS OF LAW
PRINCIPLES OF SUCH JURISDICTION EXCEPT TO THE EXTENT SUCH MATTERS ARE
MANDATORILY SUBJECT TO THE LAWS OF ANOTHER JURISDICTION PURSUANT TO THE LAWS OF
SUCH OTHER JURISDICTION.

Section 1.7 Notices. All correspondence or notices required or permitted to be
given under this Agreement shall be given in English and sent by mail, fax or
electronic mail or delivered by hand at the following addresses:

If to the Company:

Deepwater House

Kingswells Causeway

Prime Four Business Park

Aberdeen, AB15 8PU

Scotland

United Kingdom

Attention: Corporate Secretary

Copy to:

Transocean Legal Department

4 Greenway Plaza

Houston, Texas 77046

Attention: General Counsel

Facsimile: (713) 232-7511

If to GSFOS:

Transocean - Grand Cayman

70 Harbour Drive, Floor 4

P.O. Box 10342

George Town, Grand Cayman

Cayman Islands, KY-1003

Attn. President

Copy to:

Transocean Legal Department

4 Greenway Plaza

Houston, Texas 77046

Attention: General Counsel

Facsimile: (713) 232-7511

 

4



--------------------------------------------------------------------------------

If to TIRL:

Transocean - Grand Cayman

70 Harbour Drive, Floor 4

P.O. Box 10342

George Town, Grand Cayman

Cayman Islands, KY-1003

Attn. President

Copy to:

Transocean Legal Department

4 Greenway Plaza

Houston, Texas 77046

Attention: General Counsel

Facsimile: (713) 232-7511

If to TDI:

4 Greenway Plaza

Houston, Texas 77046

Attention: President

Facsimile: (713) 232-7511

Attn. President

Copy to:

Transocean Legal Department

4 Greenway Plaza

Houston, Texas 77046

Attention: General Counsel

Facsimile: (713) 232-7511

or such other address or fax number as either party may designate to the other
party in writing. Notices will be deemed to be delivered at the time of mail
room receipt, if sent by mail or hand delivery, by the time of successful
transmission, if sent by fax, or on the read receipt email if sent by email.

Section 1.8 Amendment. No change or amendment will be made to this Agreement
except by an instrument in writing signed on behalf of each of the parties.

Section 1.9 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Company and Transocean and is not intended to confer upon any
other individual, partnership, joint venture, corporation, limited liability
company, limited liability partnership, trust, unincorporated organization or
association, governmental authority or other entity.

 

5



--------------------------------------------------------------------------------

Section 1.10 Severability. If any term or other provision of this Agreement or
Exhibit A attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

END OF PAGE

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed to be effective as of the date set forth above.

 

Transocean Partners LLC By  

/s/ Kathleen McAllister

  Name: Kathleen McAllister   Title: President and Chief Executive Officer
Transocean Partners LLC By  

/s/ Esa Ikäheimonen

  Name: Esa Ikäheimonen   Title: Director GlobalSantaFe Offshore Services Inc.
By  

/s/ Tracey Walker

  Name: Tracey Walker   Title: Vice President and Assistant Treasurer Transocean
International Resources Limited By  

/s/ Tracey Walker

  Name: Tracey Walker   Title: Vice President and Assistant Treasurer Transocean
Deepwater Inc. By  

/s/ David Tonnel

  Name: David Tonnel   Title: Director



--------------------------------------------------------------------------------

Exhibit A

Seconded Employees

 

Employee

  

Transocean Entity

  

Company Entity

Kathleen McAllister    GlobalSantaFe Offshore Services Inc.    Transocean
Partners LLC Raoul Dias    Transocean International Resources Limited   
Transocean Partners LLC Steve McFadin    Transocean Deepwater Inc.   

Triton RIGP DIN Holdco Limited

Triton RIGP DCL Holdco Limited

Triton RIGP DD3 Holdco Limited

Dan Reudelhuber    GlobalSantaFe Offshore Services Inc.   

Triton RIGP DIN Holdco Limited

Triton RIGP DCL Holdco Limited

Triton RIGP DD3 Holdco Limited